Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 1 of 22                        PageID 119



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

 RIAD GHOSHEH                                       Civil Action No. 2:19-cv- 02710

                Plaintiff,                          Judge Mark S. Norris

        v.                                          Magistrate Tu M. Pham

 PHH MORTGAGE CORPORATION                           PLAINTIFF’S FIRST AMENDED
 d.b.a. PHH MORTGAGE SERVICES​, et                  COMPLAINT FOR DAMAGES
 al.                                                AGAINST DEFENDANTS PHH
                                                    MORTGAGE CORPORATION AND
                Defendant.                          THE WILSON LAW GROUP

                                                    TRIAL BY JURY DEMANDED

       Plaintiff Riad Ghosheh, through counsel, states as follows for his FIRST AMENDED

COMPLAINT against Defendant PHH Mortgage Corporation d.b.a. PHH Mortgage Services and

Defendant The Wilson Law Group states as follows:

                             PARTIES, JURISDICTION, AND VENUE

       1.      Riad Ghosheh (“Plaintiff” or “Ghosheh”) is the legal owner of the real property

located at and commonly known as 9201 Loganberry Lane, Cordova, TN 38016 (the “Home”).

       2.      Ghosheh is legally deaf and partially blind.

       3.      Ghosheh currently maintains the Home as their primary, principal residence, and

has maintained the Home as such at all times relevant to this Complaint.

       4.      Ocwen Loan Servicing LLC (“Ocwen”) serviced a Note (the “Note”) and a Deed

of Trust on the Home securing the Note (the “Deed of Trust”), each executed by Ghosheh

(collectively, the “Loan”), at all times relevant to this Complaint until servicing rights to the loan

transferred to Defendant PHH Mortgage Corporation d.b.a. PHH Mortgage Services
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 2 of 22                     PageID 120



(“Defendant” or “PHH”) as a result of a Ocwen merging into PHH .

        5.      PHH is the current servicer of the Loan and became a debt collector on this Loan

as since acquiring servicing rights to the Loan as part of their merger with Ocwen.

        6.      Ocwen and PHH acted as a servicer and debt collector for the owner of the Loan

at all times relevant to this complaint.

        7.      The Wilson Law Group (“Wilson”) is a foreign professional services legal

liability company headquartered in Little Rock, AR. Wilson operates in Tennessee as Wilson &

Associates PLLC.

        8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this action arises

under the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), the Real Estate

Settlement Procedures Act, 12 U.S.C. §§ 2601, ​et seq​. (RESPA) and the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. §§ 1692k(d), ​et seq.

        9.      This Court has supplemental jurisdiction to hear all state law claims pursuant to

28 U.S.C. § 1367.

        10.     This Court has personal jurisdiction over PHH as PHH conducts business all

across the United States including the servicing of the Loan in Shelby County, Tennessee, within

this Judicial District.

        11.     This Court has personal jurisdiction over actions committed by Ocwen, for which

PHH is responsible pursuant to their status as the surviving entity following their merger with

Ocwen, as Ocwen conducted business in the State of Tennessee until its cancellation of

registration due to said merger on August 6, 2019.

        12.     This action is filed primarily to enforce regulations promulgated by the Consumer




                                                2
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 3 of 22                    PageID 121



Finance Protection Bureau (CFPB) and implemented pursuant to section 6(f) of RESPA which

became effective on January 10, 2014, specifically, 12 C.F.R. § 1024.41 of Regulation X.

          13.   Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Ghosheh maintains

the Home as his primary residence within this District.

                                       INTRODUCTION

          14.   In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376

(2010).

          15.   Specifically, on January 17, 2013, the CFPB issued the RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (February 14, 2013), which became effective on

January 10, 2014.

          16.   The Loan is a “federally related mortgage loan” as defined by 12 C.F.R. §

1024.2(b).

          17.   Ocwen is subject to the aforesaid Regulations and does not qualify for the

exception for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a

“qualified lender”, defined in 12 C.F.R. § 617.7000.

          18.   PHH is subject to the aforesaid Regulations and does not qualify for the exception

for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a “qualified

lender”, defined in 12 C.F.R. § 617.7000.

          19.   Ghosheh has a private right of action under RESPA pursuant to 12 U.S.C. §

2605(f) for the claimed breaches which provides for remedies including actual damages, costs,

statutory damages, and attorneys’ fees.




                                                3
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 4 of 22                       PageID 122



       20.     Ghosheh asserts a claim for relief against PHH for violating 12 U.S.C. §

2605(k)(1)(E) for breaches of 12 C.F.R. § 1024.41 under Regulation X as set forth, ​infra​.

       21.     Ghosheh is a “consumer”, as that term is defined by 15 U.S.C. § 1692a(3), and a

person affected by a violation of the FDCPA, and other violations, with standing to bring this

claim under 15 U.S.C. § 1692.

       22.     PHH is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as PHH began

collecting on the Loan when the Loan was in default.

       23.     Wilson is a debt collector as that term is defined by 15 U.S.C. 13692a(6) based

upon the actions described herein, ​supra,​ as all times relevant herein Wilson is seeking to collect

a debt on behalf of PHH.

       24.     Plaintiff’s interactions with both Defendants are a “debt” as that term is defined

by the FDCPA as the underlying debt sought to be collected was a student loan the primary

purpose of which was for personal, family, or household use. In this case the debt was a

residential mortgage for Plaintiff’s Home.

       25.     Plaintiff has a private right of action under the FDCPA against Wilson pursuant to

15 U.S.C. § 1692k(d) for the claimed breaches and such action provides for remedies including

actual damages, costs, statutory damages, and attorneys’ fees.

                                  FACTUAL BACKGROUND

                                (Default and Loan Modification)

       26.     Ghosheh traveled on extended vacation to Israel to attend to family business and

left the Home in the care of their son whom he made responsible for remitting payments on the

Loan. Unbeknownst to Ghosheh, their son failed to make payments and the Loan fell into




                                                 4
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 5 of 22                   PageID 123



default.

       27.     On or about June 3, 2019, Ghosheh filed a voluntary petition seeking relief under

Chapter 13 of the United States Bankruptcy Code in the United States Bankruptcy Court for the

Western District of Tennessee in the matter assigned Petition No. 19-24223 (the “Bankruptcy”)

in an attempt to save the property.

       28.     In the interim, on or about June 3, 2019, Ocwen sent Ghosheh a proposed

“Streamline Modification Trial Period Plan” offer (the “TPP”). ​A copy of the TPP and the

accompanying correspondence is attached as​ Exhibit 1​.

       29.     Plaintiff executed the TPP on June 18, 2019 and returned it to Ocwen on or about

the same day.​ See Exhibit 1.

       30.     Reasonably believing that the TPP would allow Ghosheh to remain in the Home,

which was the primary purpose of filing the Bankruptcy, Ghosheh allowed the Bankruptcy to be

dismissed on or about July 17, 2019.

       31.     Ghosheh timely and dutifully made the payments required under the TPP. ​A

receipt and shipping information for the payment due July 1, 2019 (the “July Payment”) are

attached as ​Exhibit 2;​ a receipt and shipping information for the payment due August 1, 2019

(the “August Payment”) are attached as ​Exhibit 3;​ and, a receipt and shipping information for

                                                                            ​ xhibit 4​.
the payment due September 1, 2019 (the “September Payment”) are attached as E

       32.     The July Payment of $1,418.15 was remitted to Ocwen, as instructed in the TPP,

by payment dated June 24, 2019 which was received by Ocwen on June 28, 2019. ​See Exhibit 2.​

       33.     The August Payment of $1,418.15 was remitted to Ocwen, as instructed in the

TPP, by payment dated June 24, 2019 which was received by Ocwen on July 31, 2019. ​See




                                               5
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 6 of 22                   PageID 124



Exhibit 3.

        34.     The September Payment of $1,418.15 was remitted to Ocwen, as instructed in the

TPP, by payment dated August 26, 2019 which was received by Ocwen on August 27, 2019. ​See

Exhibit 4.​

        35.     Due to the merger of Ocwen and PHH, servicing rights to the Loan transferred

from Ocwen to PHH at some point during the three (3) month duration of the TPP.

        36.     The three (3) payments Ghosheh remitted to Ocwen all met different fates:

                    a. Ocwen kept the funds for the July Payment, but never credited the same to

                           the Loan;

                    b. PHH returned the funds for the payment due August 1, 2019 to Ghosheh

                           by letter dated September 22, 2019; and,

                    c. The funds for the payment due September 1, 2019 are missing in action.

A copy of a mortgage statement from PHH through NewRez dated September 16, 2019,

evidencing only one payment in the amount of $1,418.15 was paid on the Loan year to date is

attached as ​Exhibit 5.​

        37.     After receiving the September 22, 2019 Letter which compounded the concerns

that Ghosheh had with the failure to credit the July Payment and the failure to accept the August

payment, Ghosheh through his power of attorney, Michael Mason, reached back out to

Ghosheh’s bankruptcy attorney who advised PHH advertised that a sale of the Home was

scheduled to occur on November 1, 2019.

        38.     Both Ghosheh and Mason were shocked to learn of the November 1, 2019 sale

because neither Ocwen nor PHH ever sent a notice of the sale to Ghosheh either directly or




                                                    6
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 7 of 22                       PageID 125



through their counsel.

       39.      On or about October 11, 2019 Wilson, on behalf of PHH, caused to be published

the Notice of Trustee’s Sale in the Memphis Daily News. ​A copy of this Notice is attached as

Exhibit 8 to the Complaint​.

       40.      Exhibit 8 has been published again on October 18, 2019 and October 25, 2019

despite the Plaintiff’s original complaint being filed.

                      IMPACT UPON AND DAMAGE TO PLAINTIFF

       41.      Despite Ghosheh’s timely payments on the TPP, PHH has initiated the process to

foreclose upon the Loan and sell Ghosheh’s Home in violation of RESPA and the regulations

promulgated thereunder.

       42.      Ghosheh lives in daily fear that as of November 1, 2019 he will be homeless,

despite his diligent compliance with and remittal of payments pursuant to the TPP.

       43.      Ghosheh has been forced to retain counsel to bring this action.

       44.      Both Ocwen and PHH’s improper actions have also caused Plaintiff to suffer

other damages including, but not limited to:

             a. Severe emotional distress driven by the impending loss of his Home and the loss

                of over Seventy Five Thousand Dollars ($75,000.00) of equity in his Home and

                by the fear that he will be imminently evicted from his Home, which has resulted

                in loss of sleep, anxiety, depression, embarrassment, and other significant harm;

             b. Severe emotional distress driven by the reality that a sale of his home has been

                scheduled despite meeting all of the terms and conditions of the TPP;




                                                  7
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 8 of 22                       PageID 126



               c. The loss of at least $1,418.15 from the September Payment that has not been

                  applied to the Loan or returned to Ghosheh;

               d. Being caused to unnecessarily remain in a default or delinquent status on the Loan

                  and remain in foreclosure for a significantly longer time than he would have had

                  Ocwen and PHH properly handled the TPP and Ghosheh’s payments thereunder;

                  and,

               e. An unnecessary delay in the rehabilitation of Ghosheh’s credit that he could have

                  begun upon the receipt of a permanent modification following his completion of

                  the TPP.

         45.      Throughout this entire ordeal, Ghosheh has merely wanted to have PHH honor the

terms of the TPP and have the benefit of the permanent modification to which he was entitled

after his compliance with the terms of the Modification.

    ADDITIONAL EVIDENCE OF A PATTERN AND PRACTICE OF VIOLATIONS OF
                REGULATION X COMMITTED BY OCWEN AND PHH

         46.      The actions of Ocwen and PHH are part of a pattern and practice of behavior in

violation of Gosheh’s rights and in abdication and contravention of Ocwen’s obligations under

the mortgage servicing regulations set forth in Regulation X of RESPA.

         47.      PHH took over servicing of the Loan from Ocwen as a result of Ocwen’s parent

company, Ocwen Financial Corporation, purchasing PHH Mortgage Corporation in 2018, a sale

which was completed on October 4, 2018.1

         48.      This purchase of PHH was necessitated in large part by various litigation and




1
    See ​http://www.ocwen.com/PHHAnnouncement​ (last visited August 9, 2019)

                                                   8
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 9 of 22                    PageID 127



consent orders involving Ocwen’s RealServicing System.2

       49.     At the time of the filing of this Complaint, Ocwen has had at least Eleven

Thousand (11,000) consumer complaints lodged against it nationally, specifically concerning the

issue identified on the CFPB’s consumer complaint database as “loan modification, collection,

foreclosure” related to mortgage products and at least Two Hundred Forty Two (242) such

complaints identified on the CFPB’s consumer complaint database as “loan servicing, payments,

escrow account”. Each such complaint is filed and cataloged in the CFPB’s publicly accessible

online database, which is located at:​ ​http://www.consume rfinance.gov/complaintdatabase/​.


2
  See Ocwen Financial 10-Q filed August 7, 2019 at p. 53 (“​New York Department of Financial
Services. I​ n March 2017, we entered into a consent order with the NY DFS (the 2017 NY
Consent Order) that provided for the termination of the engagement of a monitor appointed
pursuant to an earlier 2014 consent order and for us to address certain concerns raised by the NY
DFS that primarily relate to our servicing operations, as well as for us to comply with certain
reporting and other obligations. In addition, in connection with the NY DFS’ approval in
September 2018, of our acquisition of PHH, we agreed to satisfy certain post-closing
requirements, including reporting obligations and record retention and other requirements
relating to the transfer of loans collateralized by New York property (New York loans) onto
Black Knight MSP and certain requirements with respect to the evaluation and supervision of
management of both Ocwen Financial Corporation and PHH Mortgage Corporation. In addition,
we are prohibited from boarding any additional loans onto the current REALServicing system
and we were required to transfer all New York loans off the REALServicing system by April 30,
2020. The conditional approval also modified a preexisting restriction on our ability to acquire
MSRs such that the restriction applies only to New York loans and, with respect to New York
loans, provides that Ocwen may not increase its aggregate portfolio of New York loans serviced
or subserviced by Ocwen by more than 2% per year (based on the unpaid principal balance of
loans serviced at the prior calendar year-end). This restriction will remain in place until the NY
DFS determines that all loans serviced on the REALServicing system have been successfully
migrated to Black Knight MSP and that Ocwen has developed a satisfactory infrastructure to
board sizable portfolios of MSRs. We continue to work with the NY DFS to address matters they
continue to raise with us as well as to fulfill our commitments under the 2017 NY Consent Order
and PHH acquisition conditional approval. To the extent that we fail to address adequately any
concerns raised by the NY DFS or fail to fulfill our commitments to the NY DFS, the NY DFS
could take regulatory action against us, including imposing fines or penalties or otherwise
restricting our business activities. Any such actions could have a material adverse impact on our
business, financial condition liquidity and results of operations.”


                                                9
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 10 of 22                       PageID 128



         50.    Ghosheh has reviewed the CFPB’s consumer complaint database and has

 identified fifteen (15) complaints from other borrowers alleging RESPA violations by Ocwen

 which evidence conduct demonstrating that Ocwen has engaged in a pattern and practice of

 violating RESPA with respect to other borrowers. The aforementioned consumer complaints are

 attached as ​Exhibit 6 w
                        ​ ith the date, details, and a narrative disclosed by each consumer set forth

 in each complaint.

         51.    At the time of the filing of this Complaint, PHH has had at least Seven Hundred

 Eighty One (781) consumer complaints lodged against them nationally, specifically concerning

 the issue identified on the CFPB’s consumer complaint database as “loan modification,

 collection, foreclosure” concerning mortgages. Each such complaint is filed and cataloged in the

 CFPB’s publicly accessible online database. (​http://www.consumerfinance.gov/complaint

 database/​)

         52.    Ghosheh has reviewed the CFPB’s consumer complaint database and has

 identified fifteen (15) complaints from other borrowers alleging RESPA violations by PHH

 which evidence conduct demonstrating that PHH has engaged in a pattern and practice of

 violating RESPA with respect to other borrowers. The aforementioned consumer complaints are

 attached as ​Exhibit 7 w
                        ​ ith the date, details, and a narrative disclosed by each consumer set forth

 in each complaint.

                      COUNT ONE: VIOLATION OF 12 C.F.R. § 1024.41(f)

         53.    Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten.

         54.    12 C.F.R. § 1024.41(a) explicitly provides that “[a] borrower may enforce the




                                                   10
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 11 of 22                       PageID 129



 provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. §2605(f))”.

         55.     12 C.F.R. § 1024.41(f)(1) provides:

                 A servicer shall not make the first notice or filing required by applicable
                 law for any judicial or non-judicial foreclosure process unless:
                         (i) A borrower's mortgage loan obligation is more than 120 days
                               delinquent;
                         (ii) The foreclosure is based on a borrower's violation of a
                               due-on-sale clause; or
                         (iii) The servicer is joining the foreclosure action of a superior or
                               subordinate lienholder.

         56.     Ocwen offered and Ghosheh accepted the TPP. ​See Exhibit 1.​

         57.     Ghosheh timely remitted all payments due and owing under the terms of the TPP.

 See Exhibits 2, 3, and 4​.

         58.     As Ghosheh was timely remitting payments under the TPP, Ghosheh’s mortgage

 loan obligation was not more than 120 days delinquent. ​See Exhibits 1, 2, 3, and 4​.

         59.     At the time Ocwen offered the TPP and Ghosheh accepted of the same, there was

 no foreclosure sale of the Home scheduled or advertised.

         60.     PHH advertised that the sale of the Home was to occur on November 1, 2019

 while Ghosheh had been dutifully on the TPP.

         61.     PHH’s advertisement of the sale of the Home was the first notice required by

 applicable law for the non-judicial foreclosure process regarding the Loan.

         62.     PHH’s actions, in advertising the sale of the Home when Ghosheh was not more

 than 120 days delinquent on his obligations under the Loan, constitutes a clear and egregious

 violation of 12 C.F.R. § 1024.41(f)(1).

         63.     Alternatively, if Ghosheh was deemed to be more than 120 days delinquent on his

 obligations under the Loan, then PHH’s actions otherwise constitute a violation of 12 C.F.R. §



                                                  11
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 12 of 22                                       PageID 130



 1024.41(f)(2), as described, ​infra​.

          64.      12 C.F.R. § 1024.41(f)(2) provides:

                   If a borrower submits a complete loss mitigation application during the
                   pre-foreclosure review period set forth in paragraph (f)(1) of this section
                   or before a servicer has made the first notice or filing required by
                   applicable law for any judicial or non-judicial foreclosure process, a
                   servicer shall not make the first notice or filing required by applicable law
                   for any judicial or non-judicial foreclosure process unless:
                           (i) The servicer has sent the borrower a notice pursuant to
                                 paragraph (c)(1)(ii) of this section that the borrower is not
                                 eligible for any loss mitigation option and the appeal process
                                 in paragraph (h) of this section is not applicable, the borrower
                                 has not requested an appeal within the applicable time period
                                 for requesting an appeal, or the borrower's appeal has been
                                 denied;
                           (ii) The borrower rejects all loss mitigation options offered by
                                 the servicer; or
                           (iii) The borrower fails to perform under an agreement on a loss
                                 mitigation option.

          65.      The Official Comment to 12 C.F.R. § 1024.41(b)(3) states, in part: If no

 foreclosure sale has been scheduled as of the date that a complete loss mitigation application is

 received, the application is considered to have been received more than 90 days before any

 foreclosure sale.

          66.      Ocwen’s offer of the TPP constituted a loss mitigation application under 12

 C.F.R. § 1024.41.3,4 ​See Exhibit 1​.


 3
   The Official Comment to 12 C.F.R. § 1024.41(b) states, in part: “​When an inquiry or prequalification request
 becomes an application. A servicer is encouraged to provide borrowers with information about loss mitigation
 programs. If in giving information to the borrower, the borrower expresses an interest in applying for a loss
 mitigation option and provides information the servicer would evaluate in connection with a loss mitigation
 application, the borrower's inquiry or prequalification request has become a loss mitigation application. ​A loss
 mitigation application is considered expansively and includes any "prequalification" for a loss mitigation option.
 For example, if a borrower requests that a servicer determine if the borrower is "prequalified" for a loss mitigation
 program by evaluating the borrower against preliminary criteria to determine eligibility for a loss mitigation option,
 the request constitutes a loss mitigation application.” (Emphasis added).
 4
   See ​Necak v. Select Portfolio Servicing, Inc.​, 2019 U.S. Dist. LEXIS 71147, *17-18, 2019 WL 1877174 (“​Mrs.
 Necak was prequalified by SPS for a Streamline Trial Plan pursuant to HAMP in 2016; contacted and informed SPS
 that she was interested in the program; and, made all three required trial payments. Mrs. Necak's prequalification


                                                          12
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 13 of 22                                        PageID 131



           67.     Ghosheh accepted the offer and timely remitted all payments due and owing

 under the terms of the TPP. ​See Exhibits 2, 3, and 4.​

           68.     At the time of Ocwen’s prequalification through the offer of the TPP and

 Ghosheh’s subsequent acceptance of the same, there was no foreclosure sale of the Home

 scheduled.

           69.     PHH’s advertisement of the sale of the Home was the first notice required by

 applicable law for the non-judicial foreclosure process regarding the Loan.

           70.     PHH did not sent any notice pursuant to 12 C.F.R. § 1024.41(c)(1)(ii) stating that

 Ghosheh was not eligible for any loss mitigation option prior to advertising the November 1,

 2019 sale.

           71.     Ghosheh did not reject any loss mitigation options nor fail to perform on the TPP

 at any time prior to PHH advertising the November 1, 2019 sale.

           72.     PHH’s actions, in advertising the sale of the Home when none of the requirements

 of 12 C.F.R. §§ 1024.41(f)(2)(i)-(iii) had been satisfied, constitutes a clear and egregious

 violation of 12 C.F.R. § 1024.41(f)(2).

           73.     Regardless of the theory of liability, PHH’s actions in violation of 12 C.F.R. §

 1024.41(f) are part of a pattern and practice of behavior in conscious disregard for Ghosheh’s

 rights.

           74.     As a result of PHH’s actions, PHH is liable to Ghosheh for actual damages, as

 further described, ​supra,​ and statutory damages. 12 U.S.C. § 2605(f)(1).

           75.     Additionally, Ghosheh requests reasonable attorneys’ fees and costs incurred in


 constituted a loss mitigation application, thereby triggering certain provisions of RESPA that require a servicer to
 exercise ‘reasonable diligence’ in reviewing an application and, if the loss mitigation application is not complete, to
 give the borrower a ‘reasonable time’ within which to submit any required information.”)


                                                           13
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 14 of 22                      PageID 132



 connection with this action. 12 U.S.C. § 2605(f)(3).

                             COUNT TWO: BREACH OF CONTRACT

         76.     Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten.

         77.     The Loan and the TPP are each a contract between Ghosheh and PHH. ​See

 Exhibit 1​.

         78.     Ocwen offered the TPP to Ghosheh and Ghosheh timely and properly accepted

 the TPP. ​See Exhibit 1.​

         79.     Ghosheh dutifully performed their obligations pursuant to the TPP by timely

 remitting each and every payment due thereunder and by otherwise substantively meeting each

 and every obligation imposed by the TPP. ​See Exhibits 1, 2, 3, and 4.​

         80.     PHH breached the TPP by refusing to honor the TPP and failing to properly

 accept and apply payments Ghosheh remitted to Ocwen.

         81.     In addition to this explicit breach of the contract, PHH also violated the covenant

 of good faith and fair dealing inherent in every contract.

         82.     The purpose of the covenant of good faith and fair dealing is to guarantee that the

 parties remain committed to the intended and agreed upon expectations of the parties in their

 performance.

         83.     PHH breached this duty by failing to honor the terms of the TPP and refusing to

 accept and properly apply payments remitted by Ghosheh.

         84.     PHH acted in bad faith, dishonestly, and with an improper motive to injure the

 rights of Ghosheh.




                                                   14
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 15 of 22                   PageID 133



         85.     As pled, ​supra,​ Ghosheh has been harmed by, and continues to suffer from harm

 resulting from, PHH’s breach of the TPP which has thwarted Ghosheh’s ability to secure a

 permanent loan modification as well as legal fees and expenses to retain counsel to prepare and

 file this Complaint to remedy PHH’s wrongful conduct.

         86.     As a result of PHH’s actions, PHH is liable to Ghosheh for actual damages as

 further described, ​supra.​

                          COUNT THREE: PROMISSORY ESTOPPEL

         87.     Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten.

         88.     The doctrine of promissory estoppel requires: (1) That the defendant made a

 promise; (2) that the promise was unambiguous and not unenforceable vague; and, (3) that the

 plaintiff reasonably relied upon such promise to their detriment.

         89.     PHH promised that Ghosheh would receive a permanent modification upon

 acceptance and satisfaction of the terms of the TPP. ​See Exhibit 1.​

         90.     As the TPP would put Ghosheh on a path to avoiding a foreclosure sale of the

 Home and subsequent eviction, and as Ghosheh had already filed the Bankruptcy in an attempt to

 stop the same, PHH should have expected that Pautler would rely on the promise of the DIL.

         91.     Ghosheh reasonably and in good faith relied on said promise in such a manner as

 to change his position for the worse as he remitted and lost the use of funds for three (3)

 payments each in the amount of $1,418.15 and allowed the Bankruptcy to be dismissed based

 upon the reasonable expectation of receiving a permanent modification upon the completion of

 the TPP.




                                                   15
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 16 of 22                     PageID 134



         92.     Ghosheh was harmed by his reliance on the TPP as he lost the benefit which he

 expected in the form of a modification and is at serious risk of imminently losing his Home.

         93.     As a result of PHH’s actions, PHH is liable to Ghosheh for actual damages as

 further described, ​supra.​

                                 COUNT FOUR: CONVERSION

         94.     Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten.

         95.     Ghosheh remitted the September Payment to Ocwen on or about August 26, 2019

 with an expected delivery date of August 28, 2019. ​See Exhibit 4.​

         96.     Ocwen and PHH accepted and retained the funds from the September Payment.

         97.     Neither Ocwen nor PHH applied the September Payment to the Loan in

 accordance with the terms of the TPP or otherwise. ​See Exhibit 5.​

         98.     When Ghosheh sent the September payment to Ocwen, Ocwen and PHH had a

 duty to keep the payment intact for application of payments toward the TPP. Neither the TPP,

 the Note, nor TPP allowed for Ocwen and PHH to partially apply the September payment to

 other outstanding balances due on the Loan.

         99.     PHH’s conversion of Ghosheh’s funds has caused him to suffer the loss of his

 personal property, specifically $1,418.15 from the September Payment and the out-of-pocket

 damage of having to retain counsel to remedy this situation.

         100.    As pled, ​supra,​ Ghosheh has been harmed by, and continues to suffer from harm

 from PHH’s conversion as they lost the use of the funds form the September Payment without

 receiving the expected and intended benefit of such payment in the form of a permanent




                                                   16
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 17 of 22                       PageID 135



 modification.

         101.    In addition, PHH’s intentional and outrageous conduct has caused Ghosheh to

 suffer extreme emotional distress driven by the reasonable and legitimate fear that his Home will

 be sold at sale on November 1, 2019, despite his compliance with the TPP, which has resulted in

 frustration, loss of sleep, anxiety, depression, embarrassment, and other significant emotional

 distress.

         102.    As a result of PHH’s conversion, PHH is liable to Plaintiffs for actual damages as

 further described, ​supra as well as an award, as applicable for compensatory damages and

 punitive damages.

                            COUNT FIVE: UNJUST ENRICHMENT

         103.    Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten.

         104.    Ghosheh conferred a benefit, the September Payment, on Ocwen and PHH, each

 of which had knowledge of that benefit. ​See Exhibit 4​.

         105.    Ocwen and PHH voluntarily accepted and retained the benefit conferred.

         106.    The circumstances render the retention of said benefit by Ocwen and PHH

 inequitable as Ghosheh did not receive the value of the benefit, that is, having the September

 Payment applied to the Loan in compliance with the TPP or otherwise. ​See Exhibit 5​.

         107.    PHH has been unjustly enriched at Ghosheh’s direct expense in the amount of at

 least $1,418.15 from the September Payment. ​See Exhibit 4 and 5.




                                                   17
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 18 of 22                    PageID 136



        108.    As a result of PHH’s unjust enrichment, PHH is liable to Ghosheh for actual

 damages as further described, ​supra,​ including disgorgement of all monies unlawfully accepted

 by Ocwen and PHH from Ghosheh.

      COUNT SIX: VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, ​et seq​. - PHH

        109.    Ghosheh restates and incorporates his statements and allegations contained in

 paragraphs 1 through 52 in their entirety, as if fully rewritten..

        110.    Ghosheh is a “consumer” as he is a natural person residing in Shelby County, TN

 and is obligated or allegedly obligated to pay on the Loan sought to be collected by PHH. 15

 U.S.C. § 1692a(3).

        111.    The Loan is a “debt” as Ghosheh obtained the Loan and became obligated

 thereunder for personal, household, or family use. 15 U.S.C. § 1692a(5)

        112.    PHH is a “debt collector” as defined by the FDCPA as PHH began servicing the

 Loan at a time when the Loan was in default. 15 U.S.C. § 1692a(6)

        113.    As outlined above, ​supra,​ PHH violated 15 U.S.C. § 1692f by using unfair or

 unconscionable means to collect or attempt to collect a debt by: (a) Refusing the honor the terms

 of the TPP which Ghosheh dutifully accepted and performed under; (b) refusing to properly

 apply the September 2019 payment to the Loan in accordance with the terms of the TPP or

 otherwise; and (c) failing to take any reasonable steps to notify Ghosheh of the November 1,

 2019 Foreclosure Sale.

        114.    The actions described, ​supra​, are also each acts in which PHH violated 15 U.S.C.

 § 1692e(2).




                                                   18
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 19 of 22                        PageID 137



         115.   Due to PHH’s conduct, Ghosheh suffered actual damages, further described,

 supra​, including but not limited to, the loss of the opportunity to obtain a permanent

 modification upon completion of the TPP as well as legal fees and expenses to retain counsel to

 prepare and file this Complaint to remedy PHH’s wrongful conduct.

         116.   PHH’s actions have directly and proximately caused Ghosheh to suffer from

 extreme emotional distress driven by the reasonable and legitimate fear that his Home will be

 sold at sale on November 1, 2019, despite his compliance with the TPP, which has resulted in

 frustration, loss of sleep, anxiety, depression, embarrassment, and other significant emotional

 distress.

         117.   As a result of the actions of PHH, Defendant PHH is liable to Ghosheh for actual

 damages as further described, ​supra,​ statutory damages, and reasonable attorneys’ fees and costs.

  COUNT SEVEN: VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, ​et seq.​ - WILSON

         118.   The Plaintiff restates and alleges the allegations contained in Paragraphs 1

 through 40 as if fully restated herein.

         119.   The Plaintiff is a “consumer” as that term is defined by the FDCPA.

         120.   Wilson is a debt collector as that term is defined by 15 U.S.C. 13692a(6) based

 upon the actions described herein, ​supra,​ as all times relevant herein Wilson is seeking to collect

 a debt on behalf of PHH.

         121.   Plaintiff’s interactions with both Defendants are a “debt” as that term is defined

 by the FDCPA as the underlying debt sought to be collected was a student loan the primary

 purpose of which was for personal, family, or household use. In this case the debt was a

 residential mortgage for Plaintiff’s Home.




                                                  19
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 20 of 22                    PageID 138




        122.    Based on the allegations herein, ​supra​, Wilson violated 15 U.S.C. § 1692e(5) by

 attempting to take action that could not legally be taken - filing the Notice of Sale when the

 foreclosure should have been stayed pursuant to 12 C.F.R. 1024.41(f).

        123.    Wilson violated 15 U.S.C. § 1692f by using unfair or unconscionable means to

 collect or attempt to collect a debt by continuing to reset the sale on October 18, 2019 and

 October 25, 2019 despite its client’s knowledge of this lawsuit.

        124.    Wilson’s actions have directly and proximately caused the Plaintiff to incur time

 in having to deal with this Notice of Sale and now having to file this Amended Complaint,

 Motion for Temporary Restraining Order and Motion for Preliminary Injunction.

        125.    As a result of the actions of Wilson, Wilson is liable to the Plaintiff for actual

 damages in an amount to be determined, statutory damages of $1,000.00, and Plaintiff’s

 attorney’s fees and costs pursuant to 15 U.S.C. 1692k(a).

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Riad Ghosheh respectfully requests that this Court               grant

 judgment in their favor against Defendant PHH Mortgage Corporation d.b.a. PHH Mortgage

 Services and the Wilson Law Group as follows:

        A)      A finding that PHH violated 12 C.F.R. § 1024.41(f) as alleged in Count One;

        B)      A finding that PHH committed violations of 15 U.S.C. § 1692(e)(2) and/or 15

 U.S.C. § 1692(f) as alleged in Count Six;

        C)      For an award of actual damages in an amount to be determined at trial against

 PHH as to Counts One through Six;




                                                 20
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 21 of 22                   PageID 139



        D)      For an award of actual damages in an amount to be determined at trial against

 Wilson as to Count Seven;

        E)      For an award of statutory damages against PHH in the amount of Two Thousand

 Dollars ($2,000.00) for each and every separate violation of RESPA alleged in Count One;

        F)      For an award of statutory damages against PHH in the amount of One Thousand

 Dollars ($1,000.00) for violating the FDCPA as alleged in Count Six;

        G)      For an award of statutory damages against Wilson in the amount of One

 Thousand Dollars ($1,000.00) for violations the FDCPA as alleged in Count Seven;

        H)      For an award of compensatory damages, as applicable, in an amount to be

 determined at trial for the allegations contained in Count Four;

        I)      For an award of punitive damages, as applicable, in an amount to be determined at

 trial for the allegations contained in Count Four;

        J)      For an award of reasonable attorneys’ fees and costs from PHH as alleged in

 Counts One and Six against PHH;

        K)      For an award of reasonable attorneys’ fees and costs from Wilson as alleged in

 Count Seven; and

        L)      For all other relief this Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff Riad Ghosheh demands a jury trial on all causes of action and claims with

 respect to which they have a right to a jury trial.

 Dated: October 28, 2019                        Respectfully submitted,

                                                /s/Brian D. Flick, Esq.
                                                Brian D. Flick (OH #0081605)
                                                DannLaw


                                                   21
Case 2:19-cv-02710-MSN-tmp Document 9 Filed 10/28/19 Page 22 of 22                     PageID 140



                                               P.O. Box 6031040
                                               Cleveland, OH 44103
                                               Ph. (216)373-0539
                                               F. (216)373-0536
                                               notices@dannlaw.com

                                               Sara Annell Rogers, TN Bar No. 027921
                                               P.O. Box 5545
                                               West Memphis, AR 72303-5545
                                               (870) 732-8787
                                               sararogers@sararogerslawfirm.com

                                               Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE

            I hereby certify that on October 29, 2019 a copy of the foregoing ​Plaintiff’s First

 Amended Complaint and Exhibits 1 through 8 ​was sent via priority Mail prepaid to the following

 parties:

            PHH MORTGAGE CORPORATION
            d.b.a. PHH MORTGAGE SERVICES
            c/o Corporation Service Company
            2908 Poston Avenue
            Nashville, TN 37203-1312


                                               /s/Brian D. Flick, Esq.
                                               Brian D. Flick (OH #0081605)
                                               DannLaw
                                               Co-​Counsel for Plaintiff




                                                 22
